Citation Nr: 0833632	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  

2.  Entitlement to a separate rating for neurological 
manifestations of the low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  The veteran's file was subsequently transferred to 
the St. Petersburg RO.  

In August 2007, the veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO.  The transcript is 
of record.

In January 2008, the veteran's increased rating claim was 
remanded for additional development, including a VA 
examination.  The requested development was completed and the 
case is appropriately before the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, nor has he 
experienced incapacitating episodes as defined by regulation.

3.  The veteran experiences mild neurological manifestations 
in the lower extremities associated with his service-
connected low back disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155, 
5017 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for a separate initial disability rating of 
10 percent, but no greater, for neurological manifestations 
of the lower extremities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran testified at how his low back 
disability impacts his work and his daily life.  

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  In the October 2006 Statement of the 
Case, the veteran was provided with a copy of the relevant 
diagnostic code (Diagnostic Code 5242, located in 38 C.F.R. § 
4.71a).  Additionally, the veteran has requested increased 
rating for his low back disability on multiple occasions and 
is well aware of the rating criteria.  Further, the veteran 
has been represented by experienced counsel throughout this 
appeal process and has had a meaningful opportunity to assist 
in development of his claim.  Thus, the veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the original October 2004 VCAA notice was given 
prior to the appealed AOJ decision, dated in September 2005.  
The notice in compliance with Dingess, however, was given 
following the AOJ decision.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in October 2006, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In August 2007, the 
veteran appeared and testified at a Travel Board hearing at 
the Montgomery RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Upon an October 2004 application, the veteran contends that 
his service-connected lumbar spine disability warrants a 
rating in excess of 20 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's back disability was rated as degenerative 
changes of the lumbar spine with bulging disc L3-4 and L4-5 
(formerly rated under Diagnostic Code 5003 based upon x-ray 
evidence only) under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a were amended.  See 68 Fed. Reg. 51. 454 (August 27, 
2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).  The amendment changed the diagnostic code 
numbers used for all spine disabilities and instituted the 
use of a general rating formula for diseases and injuries of 
the spine for the new Diagnostic Codes 5235 to 5243.  The 
veteran made his current request for an increased rating in 
October 2004.  As such, the general rating formula must be 
employed.  His back disability is now rated under Diagnostic 
Code 5242 for degenerative arthritis of the spine.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Note:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

With respect to the neurologic manifestations of the 
veteran's low back disability, Diagnostic Code 8520 addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; Diagnostic 
Code 8520 (2006).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In an October 2004 private treatment record, the veteran was 
noted to have chronic low back pain and degenerative disc 
disease of the lumbar spine.  Range of motion studies were 
not performed at this visit.  In a December 2004 treatment 
record, the veteran reported experiencing low back pain "all 
the time."  Again in March 2005, the veteran complained of 
severe back pain.  

In August 2005, the veteran underwent a VA examination of the 
spine.  The veteran reported back pain on a daily basis, but 
he was generally able to sit, stand and walk.  The veteran 
reported pain radiating from the back into the right leg down 
to knee level.  The veteran related that bending, lifting, 
kneeling or shifting into awkward positions caused him pain.  
The veteran advised that he missed work one to two days 
monthly due to his back pain.  He reported seeking private 
medical treatment, in the form of back injections during a 
flare-up or incapacitating episode.  The veteran was told to 
"take it easy," but was not prescribed any bed rest.  He 
noted one flare-up of severe back pain per month, lasting two 
to three days, but could not identify precipitating factors.  
The veteran reported that his back will go out with minimal, 
if any, provocation.  The veteran advised that he did not use 
a brace or cane.  

Upon physical examination, the veteran was noted to have an 
unremarkable gait and was able to stand erect.  There was no 
tenderness to palpation and no presence of spasm.  The 
veteran's range of motion revealed 80 degrees of flexion and 
30 degrees of extension-reporting more stiffness than pain.  
He had right and left lateral bending to 30 degrees with mild 
pain reported upon motion.  He had right and left lateral 
rotation to 35 degrees with slight pain reported upon motion.  
Upon neurological examination of the lower extremities, there 
were no focal strength deficits found.  Reflexes were noted 
to be intact and symmetrical within the lower extremities.  
Straight leg raises on the supine revealed no radicular pain 
upon elevation of either leg.  The x-rays revealed 
degenerative changes of the lumbar spine with bulging discs 
at L3-4 and L4-5.  The x-ray report noted minor spurring of 
the vertebral bodies, but was otherwise negative.  

The examiner indicated that there was some increased pain in 
range of motion testing, but there was no additional 
limitation to motion upon repetition.  He opined that the 
veteran would likely have further limitation of function 
during a flare-up, but it could not be determined with any 
degree of medical certainty.  

In his November 2005 notice of disagreement, the veteran 
indicated that he attempted to secure a job with the United 
States Postal Service, but was disqualified because he was 
unable to lift the required 75 pounds.  A physical report 
that same month noted that the veteran had a prior history of 
low back pain and degenerative joint disease of the lumbar 
spine, but was currently asymptomatic.  His straight leg 
raise testing was negative bilaterally.  

In January 2006 the veteran sought private treatment 
complaining of severe pain in the low back lasting for a 
week.  Upon physical examination, the veteran's sacroiliac 
joints were noted to be tender and he was experiencing muscle 
spasms.  He was treated with injections.  

In a February 2007 VA treatment record, the veteran was noted 
to have low back pain with minimal radicular symptoms.  

At his August 2007 Travel Board hearing, the veteran 
testified that his daily activities are limited by his back 
pain, especially concerning lifting.  He stated that he 
misses work twice per month due to his back pain.  He 
reported receiving shots by doctors when he has a flare-up.  
He testified that he experiences muscle spasms in the low 
back with pain radiating to the left leg.  

Pursuant to the Board's remand, the veteran underwent another 
VA examination of the spine in February 2008.  The veteran 
denied prescribed periods of bed rest or incapacitation 
within the past 12 months, but was told by his physician to 
"take it easy" during periods of flare-ups.  He related 
that he was capable of tending to his daily activities.  The 
veteran reported daily pain with a level of 3 on a scale of 1 
to 10, with 10 being the most severe pain.  He stated that 
this pain has an aching quality and once per month flare-ups 
at a pain level of 9, lasting for 3 to 4 days.  The veteran 
could not determine what aggravating factors caused his 
monthly flare-ups.  He indicated that the pain and stiffness 
prevents him from sleeping, causes depression and causes cold 
sensitivity.  The pain was located in the middle of the low 
back and on the left side of the back with occasional 
radiation down the buttock to the knee.  There was no 
associated weakness or numbness or bladder dysfunction.  The 
veteran reported fecal leakage during the flare-ups.  Noted 
was the veteran's use of a cosmetic cane and his ability to 
stand erect.  The veteran had no history of unsteadiness or 
falls.  He reported that he occasionally plays basketball or 
jogs, but they aggravate his back pain.  He does not 
experience any limitation in walking a distance or standing 
for prolonged periods of time.  The veteran further reported 
low back pain radiating to his leg once per week, lasting 
from several seconds to one minute and at a pain level of 9.  
He advised that bending, twisting, upon misstep, playing 
basketball, and sometimes jogging caused the radiating pain, 
but it did not interfere with his daily activities.  

Upon physical examination, the veteran was noted to have a 
normal gait, despite the use of a cane.  His neck and back 
was noted to be bilaterally symmetric without gross deformity 
or apparent scoliosis.  There was no exaggerated thoracic 
kyphosis, lumbar lordosis, or lumbar flattening.  There were 
no palpable spasms or tenderness.  He demonstrated a good 
toe-walk, heel walk, but his heel-to-toe walk was unsteady.  
The veteran was able to feel sensation to pinprick and light 
touch, and was able to differentiate between the two.  The 
straight leg raise, performed in both positions, and were 
normal.  Upon lying on the table, he reported lumbar back 
pain with elevation of his leg to 10-15 degrees.  The 
examiner noted that, "[b]ecause this exam was not 
reproducible, [he] considered that [the] straight leg test 
was negative bilaterally."  Following three repetitions of 
range of motion of the thoracolumbar spine, the veteran was 
able to sit on the examination table with straight legs and 
his forward flexion was at least 80 degrees, but on testing, 
he had forward flexion of 0-60 degrees that was limited by 
discomfort and suboptimal effort.  The veteran's extension 
was to 25 degrees, limited by lumbar discomfort and 
suboptimal effort; right and left lateral flexion to 30 
degrees; right and left lateral rotation to 40 degrees, 
limited by suboptimal effort.  The veteran reported that 
range of motion in any direction caused him lumbar 
discomfort.  The examiner indicated that additional 
limitation of motion due to flare-ups could not be determined 
without resort to mere speculation.  X-rays of the lumbar 
spine showed no evidence of acute fracture, deformity, 
subluxation or destructive bone lesion.  Intervertebral disc 
spaces showed no evidence of gross narrowing, but did show 
hypertrophic chronic sclerotic changes at the L5-S1 level.  
Hypertrophic degenerative changes were also involved in 
posterior elements of the mid and low lumbar spine and 
lumbosacral junction.  The examiner's impression was chronic 
degenerative changes of the lumbar spine as noted, and the 
veteran was diagnosed as having degenerative joint disease of 
the lumbar spine with no objective findings of radiculopathy.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence does not indicate that the 
veteran has ankylosis or more severe limitation of motion 
that would establish entitlement to a rating in excess of 20 
percent for his lumbar spine disability.  He currently 
experiences flexion to 60 degrees and extension to 25 degrees 
in the lumbar spine.  Further, there is no evidence of the 
veteran experiencing incapacitating episodes due to 
intervertebral disc syndrome.  Therefore, the Board finds 
that the veteran's low back disability does not warrant a 
rating in excess of 20 percent on a schedular basis.

Regarding the neurological manifestations of his low back 
disability, the weight of the evidence, which reveals 
essentially stable and mostly negative neurological 
examinations, is no more than mild.  The veteran has 
continually reported radiating pain and continence issues 
with their onset during period of low back pain flare-ups.  
He also had an instance where he was diagnosed as having 
minimal radicular symptoms associated with his low back 
disability.  Accordingly, resolving reasonable doubt in favor 
of the veteran, the Board finds that the service-connected 
disability has a neurological component most analogous to 
bilateral, mild, incomplete paralysis of the sciatic nerve.  
This finding would warrant a separate rating of 10 percent 
for the veteran's neurological manifestations under 
Diagnostic Code 8520.

The veteran does not assert that he is totally unemployable 
because of his service-connected low back disability, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for 
treatment of his low back disability.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his low 
back disability, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.  

A separate 10 percent rating for the neurological 
manifestations in the lower extremities of the veteran's low 
back disability is granted.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


